ALLEN, J.
Under Section 9510-10, General Code, as enacted March 22, 1923 (110 Ohio Laws, 4), when the superintendent of insurance, u^on examination of the books of a foreign casualty insurance company and affidavits of its principal officers and other evidence, is satisfied and shall certify that all the obligations and liabilities which the deposit was made to secure have been paid or extinguished, such foreign casualty insurance company may withdraw the deposit made under paragraph 2 of Section 9510, General Code, prior to the enactment of March 22, 1923 (110 Ohio Laws, 3).
Marshall, CJ., Day, Jones and Matthias, JJ., concur.)